DETAILED ACTION
This action is in response to the Applicant Response filed 03 February 2021 for application 16/133,971 filed 18 September 2018.
Claims 1-3, 5, 8 are currently amended.
Claims 9-10 are new.
Claims 6-7 are cancelled.
Claims 1-5, 8-10 are pending.
Claims 1-5, 8-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (US 2018/0031618 A1 - System for Analyzing Electricity Consumption, hereinafter referred to as "Friedlander") in view of Suzuki, Nobuyuki (US 2004/0080858 A1 – Disk Apparatus, Head Retracting Method and Head Actuator Control Circuit, hereinafter referred to as “Suzuki”).

Regarding claim 1 (Currently Amended), Friedlander teaches a predicting device for predicting that power will become unstable (Friedlander, ¶¶0111-0112 – teaches monitoring power consumption indicating power quality of electric power systems to enable failure identification on a production floor), corresponding to a condition where power failure or voltage drop is apt to occur (Friedlander, ¶0114 – teaches monitoring for loose or unstable contact in the electrical grid or in another area of a conductor between the electrical grid and the machine or within the machine [Loose or unstable conduct is interpreted as a condition where power failure or voltage drop is apt to occur]), the predicting device comprising: 
a machine learning device (Friedlander, ¶0078 – teaches a learning module which applies artificial intelligence algorithms, Friedlander, ¶0024 – teaches training based on power consumption; Friedlander, ¶0096 – teaches learning patterns) configured to learn a relationship between a change in measurement data indicating a state of a power supply and a failure which occurs in the power supply (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert , wherein the machine learning device includes a processor (Friedlander, ¶0064 – teaches application server includes processor; see also, Friedlander, ¶0074 – application server includes learning module) configured to 
observe the measurement data including at least a measurement value of electric power consumption in a factory as a state variable indicating a current state of an environment (Friedlander, ¶0023 – a sensor measuring the electric supply to each machine; Friedlander, ¶0094, 0098 – teaches receiving electricity consumption data; see also Friedlander, ¶¶0018-0019, 0028 – teaches using power consumption to determine the state of the environment), 
acquire, as judgment data, a failure notification indicating an occurrence of the failure (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), 
learn the relationship between change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgment data (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation .
However, Friedlander does not explicitly teach output the failure notification to control a working machine or a robot to execute a retracting operation of the working machine or the robot wherein the working machine or the robot is transitioned to a safely retracted state.
Suzuki teaches output the failure notification to control a working machine or a robot to execute a retracting operation of the working machine or the robot wherein the working machine or the robot is transitioned to a safely retracted state (Suzuki, ¶0020 – teaches retracting the head to a predetermined safety retract positon dues to a power supply failure using a predetermined process; see also, Suzuki, ¶0010 – teaches predicting power failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander with the teachings of Suzuki in order to control velocity of the head and prevent damage in the event of a power failure in the field of predicting and/or handling machine power failures (Suzuki, ¶0019 – “It is still another object of the present invention to provide a disk apparatus, a head retracting method and a head actuator control circuit for controlling velocity and preventing damage to the head assembly in the head unloading operation when a power supply failure occurs.”).

Regarding claim 3 (Currently Amended), Friedlander in view of Suzuki teaches all of the limitations of the predicting device of claim 1 as noted above. Friedlander further teaches wherein the processor is configured to 
predict the occurrence of the failure in accordance with the measurement data based on a learning result (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption , and 
in response to predicting the occurrence of the failure, output a failure prediction notification (Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander and Suzuki for the same reasons as disclosed in claim 1 above.

Regarding claim 5 (Currently Amended), it is the machine learning device embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 8 (Currently Amended), Friedlander teaches a production system (Friedlander, ¶0106 – teaches assessing the operation of a production floor according to its electricity consumption), comprising: 
a predicting device configured to predict that power will become unstable (Friedlander, ¶¶0111-0112 – teaches monitoring power consumption indicating power quality of electric power systems to enable failure identification on a production floor), corresponding to a condition where power failure or voltage drop is apt to occur (Friedlander, ¶0114 – teaches monitoring for loose or unstable contact in the electrical grid or in another area of a conductor between the electrical grid ; and 
a control device configured to control a working machine or a robot (Friedlander, ¶0016 – teaches a machine relates to any device comprising one or more parts, components or modules, is operative to perform an action and which receives electrical supply), 
wherein 
the predicting device includes a machine learning device (Friedlander, ¶0078 – teaches a learning module which applies artificial intelligence algorithms, Friedlander, ¶0024 – teaches training based on power consumption; Friedlander, ¶0096 – teaches learning patterns) configured to learn a relationship between a change in measurement data indicating a state of a power supply and a failure which occurs in the power supply (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), the machine learning device includes a processor (Friedlander, ¶0064 – teaches application server includes processor; see also, Friedlander, ¶0074 – application server includes learning module) configured to 
observe the measurement data including at least a measurement value of electric power consumption in a factory as a state variable indicating a current state of an environment (Friedlander, ¶0023 – a sensor measuring the electric supply to each machine; Friedlander, ¶0094, 0098 – teaches receiving electricity consumption data; see also Friedlander, ¶¶0018-0019, 0028 – teaches using power consumption to determine the state of the environment), 
acquire, as judgment data, a failure notification indicating an occurrence of the failure (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), and 
learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgment data (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), and 
the control device includes a processor (Friedlander, ¶0064 – teaches application server includes processor; see also, Friedlander, ¶0074 – application server includes alert and recommendation engine) configured to 
receive a prediction notification of the failure which occurs in the power supply (Friedlander, ¶0029 - teaches using analysis results for drawing conclusions and issuing recommendations or fire alerts regarding the machines, their operation and health; Friedlander, ¶¶0083-0084 - teaches an alert and recommendation engine adapted to issue alerts when a sampled or calculated value or combination of values exceeds a predetermined threshold or deviates from a predetermined range, where the alert and recommendation engine provides focused alerts for certain situations or recommendations for taking actions; Friedlander, ¶0087 - teaches alert and recommendation engine may operate automatically), the failure being predicted based on the change in the measurement data indicating the state of the power supply (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected).
While Friedlander teaches a control device that received a failure prediction notification, Friedlander does not explicitly teach cause a transition of the working machine or the robot to a safely retracted state in response to receiving the prediction notification.
Suzuki teaches the control device includes a processor (Suzuki, ¶0069 – teaches controller comprising processor) configured to
cause a transition of the working machine or the robot to a safely retracted state in response to receiving the prediction notification (Suzuki, ¶0020 – teaches retracting the head to a predetermined safety retract positon dues to a power supply failure using a predetermined process; Suzuki, ¶0027 – teaches a controller for moving the head to a predetermined retract position; see also, Suzuki, ¶0010 – teaches predicting power failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander with the teachings of Suzuki in order to control velocity of the head and prevent damage in the event of a power failure in the field of predicting and/or handling machine power failures (Suzuki, ¶0019 – “It is still another object of the present invention to provide a disk apparatus, a head retracting method and a head actuator control circuit for controlling velocity and preventing damage to the head assembly in the head unloading operation when a power supply failure occurs.”).

Regarding claim 9 (New), Friedlander in view of Suzuki teaches all of the limitations of the production system of claim 8 as noted above. Suzuki further teaches wherein the control device is configured to cause the transition of the working machine or the robot to the safely retracted state based on a predetermined program (Suzuki, ¶0020 – teaches retracting the head to a predetermined safety retract positon dues to a power supply failure using a predetermined process; see also, Suzuki, ¶0010 – teaches predicting power failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander and Suzuki for the same reasons as disclosed in claim 1 above.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Suzuki and further in view of Furem et al. (US 2011/0231169 A1 - System and Method for Remotely Analyzing Machine Performance, hereinafter referred to as "Furem").

Regarding claim 2 (Currently Amended), Friedlander in view of Suzuki teaches all of the limitations of the predicting device of claim 1 as noted above. However, Friedlander in view of Suzuki does not explicitly teach wherein the processor is configured to calculate the state variable and the judgment data in a multi-layer structure.
Furem teaches wherein the processor is configured to calculate the state variable and the judgment data in a multi-layer structure (Furem, ¶0208 – teaches analysis of data using a neural network [It would be obvious to a person skilled in the art that a neural network includes at least an input layer, a hidden layer and an output layer. It would be further obvious that the neural network would have multiple hidden layers to perform the pattern recognition required.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Suzuki with the teachings of Furem in order to improve machine operation and/or maintenance, automatically and heuristically predict a failure associated with the machine and recommend preventative maintenance in advance of the failure in the field of predicting and/or handling machine power failures (Furem, ¶0005 – “Certain exemplary embodiments can comprise obtaining and analyzing data from at least one discrete machine, automatically determining relationships related to the data, taking corrective action to improve machine operation and/or maintenance, automatically and heuristically predicting a failure associated with the machine and/or recommending preventative maintenance in advance of the failure, and/or automating and analyzing mining shovels, etc.”).

Regarding claim 4 (Original), Friedlander in view of Suzuki teaches all of the limitations of the predicting device of claim 1 as noted above. However, Friedlander in view of Suzuki does not explicitly teach wherein the machine learning device is placed in cloud, fog, and edge computing environments.
Furem teaches wherein the machine learning device is placed in cloud (Furem, ¶0178 – teaches a remote [cloud] information system), fog (Furem, ¶0173 – teaches a server on which the information system is located), and edge computing environments (Furem, ¶0177 – teaches a local [edge] information system).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Suzuki with the teachings of Furem in order to improve machine operation and/or maintenance, automatically and heuristically predict a failure associated with the machine and recommend preventative maintenance in advance of the failure in the field of predicting and/or handling machine power failures (Furem, ¶0005 – “Certain exemplary embodiments can comprise obtaining and analyzing data from at least one discrete machine, automatically determining relationships related to the data, taking corrective action to improve machine operation and/or maintenance, automatically and heuristically predicting a failure associated with the machine and/or recommending preventative maintenance in advance of the failure, and/or automating and analyzing mining shovels, etc.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Suzuki and further in view of Broadbent et al. (US 2018/0116070 A1 – Datacenter Power Management Using AC and DC Power Sources, hereinafter referred to as “Broadbent”).

Regarding claim 10 (New), Friedlander in view of Suzuki teaches all of the limitations of the production system of claim 8 as noted above. However, Friedlander in view of Suzuki does not explicitly 
Broadbent teaches an uninterruptible power supply system configured to back up an operation of the machine learning device (Broadbent, ¶0029 – teaches using machine learning to determine power supply policies and using uninterruptable power supplies in the event of a power source failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Suzuki with the teachings of Broadbent in order to protect critical systems and provide reliability and security for the equipment of the datacenter in the field of predicting and/or handling machine power failures (Broadbent, ¶0003 – “Because the proprietary, confidential, and personal information stored on and processed by these critical systems must be protected, the security and reliability of datacenters and the information within them is a top priority for the organizations.”).
Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-3, 5, 8 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-3, 5, 8 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 1-3, 5, 8 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(a) rejections of claims 1-3, 5, 8 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-5 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 1-5 have been withdrawn.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(2) rejections of claims 1, 3, 5, 8 and the 35 U.S.C. 103 rejections of claims 2, 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tadano, Taro (US 2016/0041575 A1 – Power Demand Forecast Device and System and Power Failure Detection System) teaches, for various structures, including commercial facilities or a floor of a commercial facility, detecting power failures based on power consumption and/or an upcoming power failure and sending notification regarding the pending failures.
Kono et al. (US Pat. No. 5,777,450 – Method and Apparatus for Control in Power Failure) teaches retracting the tool to a safe area where it will no longer engage in the workpiece.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125